TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00101-CV





Claude R. Wilson, Appellant


v.


Melody Wilson, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT 
NO. B-94-0586-F, HONORABLE DICK ALCALA, JUDGE PRESIDING




PER CURIAM


	Appellant Claude R. Wilson tendered a transcript to this Court, seeking to appeal
an agreed divorce decree.   The Clerk of this Court did not file the transcript because it did not
show that Wilson had properly perfected his appeal pursuant to Texas Rule of Appellate Procedure
40(a)(3).  Wilson's "Affidavit of Inability to Pay Cost" was not sworn before an officer authorized
to administer oaths and officially certified to by the officer under the officer's seal.  See Tex. R.
App. P. 40(a)(3)(A)(B);  see also Texas Gov't Code Ann. § 312.011(1) (West 1988); Barrelle v.
Johnson, 741 S.W.2d 590, 591 (Tex. App.--Austin 1987, orig. proceeding).  Additionally, the
transcript did not show that he gave the required notice to the court reporter, pursuant to Texas
Rule of Appellate Procedure 40(a)(3)(B).  
	The Clerk advised appellant by letter of the defects and gave him an opportunity
to correct the perfecting instrument by filing a proper affidavit with the trial court and to move
this Court to continue the appeal because either the required notice had been given or was
unnecessary in this case.  The Clerk asked that the corrections and motion be forwarded to this
Court by March 15, 1995.  To date, neither a corrected affidavit nor a motion to continue the
appeal has been received.
	A timely-filed perfecting instrument is jurisdictional.  Davies v. Massey, 561
S.W.2d 799, 801 (Tex. 1978).  Since the transcript does not include a timely-filed perfecting
instrument, we dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 60(a)(2).

Before Chief Justice Carroll, Justices Aboussie and Jones
Appeal Dismissed for Want of Jurisdiction
Filed:   April 26, 1995
Do Not Publish